BROCK, Judge.
Plaintiff alleged, inter alia, that defendant failed to keep her vehicle under proper control, that she failed to maintain a proper lookout, and that she drove at an unreasonable speed under the circumstances then existing. Under the evidence in this case we hold that whethér defendant was negligent in one of the respects alleged, and whether that negligence was one of the proximate causes of plaintiff’s damages, are questions to be resolved by the jury, unless plaintiff’s evidence has shown him to be guilty of contributory negligence as a matter of law.
Although there are inferences of negligence on the part of plaintiff which might legitimately be drawn from the evidence, in our opinion the evidence does not disclose as a matter of law that plaintiff was contributorily negligent.
Admittedly the evidence in this case presents close factual questions, but a decision by a jury is necessary to settle the factual dispute.
New trial.
Judges Morris and Hedrick concur.